Filed 11/2/20 P. v. Townsend CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



 THE PEOPLE,                                                                                   C090050

                    Plaintiff and Respondent,                                     (Super. Ct. No. 17CF03497)

           v.

 TERYLL DEAVE TOWNSEND,

                    Defendant and Appellant.




         Appointed counsel for defendant, Teryll Deave Townsend, has asked this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal. 3d 436.) Finding no arguable errors favorable to
defendant, we will affirm the judgment.
                                                  BACKGROUND
         In January 2018 defendant pleaded no contest to assault with a deadly weapon
(Pen. Code, § 245, subd. (a)(1)) and admitted a prior strike conviction (Pen. Code,
§ 1170.12). Pursuant to the plea agreement, the trial court sentenced defendant to eight
years in state prison.

                                                             1
         On March 20, 2018, defendant filed a motion to withdraw from his plea and filed a
notice of appeal nine days later. Defendant subsequently filed an amended motion to
withdraw his plea, relying on Penal Code section 1018.
         On June 20, 2018, defendant filed another notice of appeal, this time claiming
ineffective assistance of counsel. Shortly thereafter, the trial court denied defendant’s
motion to withdraw from the plea agreement finding the court lacked jurisdiction to rule
on the motion because the case was on appeal.
         On October 11, 2018, this court dismissed defendant’s pending appeal “pursuant
to the appellant’s written request.” Defendant subsequently petitioned the trial court for a
writ of habeas corpus and a writ of coram nobis. In January 2019 the trial court denied
his petition.
         In February 2019 defendant filed another motion to withdraw from his plea
agreement, again relying on Penal Code section 1018. Defendant argued he was entitled
to relief because he was misled by his counsel during the plea negotiation process, the
facts of his crime did not warrant an eight-year sentence, and he did not knowingly or
intelligently enter into the plea agreement. The People opposed defendant’s motion. The
trial court denied defendant’s motion, finding he was not “eligible for relief under PC
1018.”
         Defendant appeals from that order. The trial court denied his request for a
certificate of probable cause.
                                       DISCUSSION
         We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal. 3d 436.)




                                              2
       Defendant filed a supplemental brief rearguing the facts of his motion to withdraw
from the plea agreement. The trial court denied defendant’s motion on the ground he was
not entitled to relief under Penal Code section 1018, regardless of the facts. We agree.
       Penal Code section 1018 does not permit a defendant to withdraw from his plea
agreement after judgment is entered. (Id.; see People v. Gari (2011) 199 Cal. App. 4th
510, 521-522.) Here, defendant sought to withdraw from his plea, long after judgment
was entered. Thus, regardless of any factual argument he may have made to the trial
court, the court was without authority to grant his motion.
       Having also reviewed the record, we find no arguable issues within the meaning of
People v. Wende, supra, 25 Cal. 3d 436.
                                       DISPOSITION
       The order of the trial court is affirmed.



                                                       /s/
                                                   RAYE, P. J.



We concur:



    /s/
BLEASE, J.



    /s/
KRAUSE, J.




                                              3